      Case 2:17-cr-00023-KS-MTP Document 306 Filed 10/05/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:17-CR-23-KS-MTP

MITCHELL JONES



                                       ORDER

      On June 11, 2020, Defendant Mitchell Jones filed a Motion [289] asking that

the Court appoint counsel to represent him on appeal. Defendant’s motion appears to

be moot because the Court of Appeals dismissed his appeal on August 8, 2019.

Therefore, the Court denies his Motion [289] for appointment of counsel to represent

him on appeal.

      On July 27 and September 14, 2020, Defendant Mitchell Jones filed Motions

[296] [301] [302] asking that the Court provide him with copies of the transcripts of

his proceedings to use in support of a motion to vacate his sentence under 28 U.S.C.

§ 2255. On July 27 and September 25, 2020, he filed Motions [297] [303] for the Court

to appoint counsel to file a motion to vacate under 28 U.S.C. § 2255 on his behalf, and

for an extension of time in which to file such motion.

      There is no constitutional right to appointed counsel for a § 2255 proceeding.

Ford v. United States, 363 F.2d 437, 437-38 (5th Cir. 1966). However, 18 U.S.C. §

3006A requires that indigent defendants “for whom counsel is appointed . . . be

represented at every stage of the proceedings from his initial appearance . . . through
      Case 2:17-cr-00023-KS-MTP Document 306 Filed 10/05/20 Page 2 of 4




appeal, including ancillary matters appropriate to the proceedings.” 18 U.S.C. §

3006A(c). The Court may appoint counsel for “any financially eligible person . . .

seeking relief under section . . . 2255 of title 28” where “the interests of justice so

require.” 28 U.S.C. § 3006A(a)(2)(B).

      “Whether to appoint counsel to represent a defendant in a § 2255 proceeding

is committed to the sound discretion of the district court.” United States v. Nichols,

30 F.3d 35, 36 (5th Cir. 1994). “The district court has discretion to appoint counsel if

it determines that (1) the litigant’s claims meet a threshold level of plausibility, (2)

the claims ‘will not receive a meaningful hearing without counsel (i.e. exceptional

circumstances exist),’ and (3) ‘all other options for making an appointment have

failed.’” United States v. Kiel, 2018 WL 9669919, at *2 (S.D. Miss. Aug. 16, 2018)

(quoting Naranjo v. Thompson, 809 F.3d 793, 803 (5th Cir. 2015)). To determine

whether the case presents exceptional circumstances, the Court considers the

following factors:

      1. The type and complexity of the case; 2. The petitioner’s ability to
      present and investigate his case; 3. The presence of evidence which
      largely consists of conflicting testimony so as to require skill in
      presentation of evidence and in cross-examination; and 4. The likelihood
      that appointment will benefit the petitioner, the court, and the
      defendants by shortening the [proceedings] and assisting in just
      determination.

Id. (quoting Naranjo, 809 F.3d at 799).

      The Court finds that Defendant Mitchell Jones has not articulated any grounds

for relief to form the basis for a § 2255 motion, and, therefore, his claims do not meet


                                           2
      Case 2:17-cr-00023-KS-MTP Document 306 Filed 10/05/20 Page 3 of 4




a threshold level of plausibility. Moreover, he has not demonstrated to the Court that

exceptional circumstances exist which warrant the appointment of counsel.

Accordingly, the Court denies his Motions [297] [303] for appointment of counsel.

See Nichols, 30 F.3d at 36 (district court did not abuse discretion where petitioner

articulated no basis for § 2255 motion, but merely alleged that “the interest of justice”

required appointment of counsel).

      As for the time to file a motion to vacate, the statute establishes a “1-year

period of limitation,” running from the latest of four dates. 28 U.S.C. § 2255(f). The

only one applicable here is “the date on which the judgment of conviction becomes

final.” 28 U.S.C. § 2255(f)(1). “For the purpose of starting the clock on § 2255’s one-

year limitation period . . . a judgment of conviction becomes final when the time

expires for filing a petition for certiorari contesting the appellate court’s affirmation

of the conviction.” Clay v. United States, 537 U.S. 522, 525, 123 S. Ct. 1072, 155 L.

Ed. 2d 88 (2003). The Court of Appeals dismissed Defendant’s appeal on August 8,

2019 [268]. Defendant had ninety days to file a petition for a writ of certiorari with

the United States Supreme Court, or until November 6, 2019. SUP. CT. R. 13.

Therefore, Defendant’s time period to file a motion under § 2255 does not expire until

November 6, 2020, and the Court denies his requests for extensions as moot.

      As for Defendant’s request for transcripts at the Government’s expense, the

relevant statute provides that “[f]ees for transcripts furnished in proceedings brought

under section 2255 of this title to persons permitted to sue or appeal in forma


                                           3
      Case 2:17-cr-00023-KS-MTP Document 306 Filed 10/05/20 Page 4 of 4




pauperis shall be paid by the United States . . . if the trial judge or a circuit judge

certifies that the suit or appeal is not frivolous and that the transcript is needed to

decide the issue presented by the suit or appeal.” 28 U.S.C. § 753(f). Defendant has

not articulated any issue, and the Court does not know the basis of his erstwhile §

2255 motion. Therefore, the Court cannot certify that his appeal is not frivolous.

Accordingly, the Court denies Defendant’s Motions [296, 301, 302] for transcripts at

the Government’s expense.

      In summary:

          •   The Court denies Defendant’s Motion [289] for appointment of
              counsel to represent him on appeal as moot;

          •   The Court denies Defendant’s Motions [297] [303] for
              appointment of counsel to pursue a § 2255 motion;

          •   The Court denies Defendant’s requests for an extension of time
              to file a § 2255 motion as moot; and

          •   The Court denies Defendant’s Motions [296, 301, 302] for
              transcripts at the Government’s expense.

      SO ORDERED AND ADJUDGED this 5th day of October, 2020.

                                                    /s/ Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                          4
